Citation Nr: 1616791	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  10-07 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent prior to November 8, 2013, and 70 percent thereafter for posttraumatic stress disorder (PTSD) with depression and panic disorder.  

2.  Entitlement to a compensable rating for left great toe disability with second hammer toe.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel
INTRODUCTION

The Veteran served on active duty from September 1988 to March 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the St. Louis, California, Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2013, the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review. 

The current appeal was processed as part of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to November 8, 2013, the Veteran's PTSD with depression and panic disorder has been manifested by sleep impairment, nightmares, anger, anxiety, irritability, intrusive thoughts, panic attacks, and flashbacks, with no evidence of obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships. 
2.  As of November 8, 2013, the Veteran's PTSD with depression and panic disorder has been manifested by sleep impairment, nightmares, flashbacks, panic attacks, hypervigilance, avoidant behavior, isolative behavior, suspiciousness, chronic sleep impairment, difficulty in establishing and maintain effective work and social relationships, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships, with no evidence of total occupational and social impairment. 

3.  The Veteran's service-connected left great toe disability with second hammer toe is manifested by subjective complaints of pain, without objective evidence of hammer toes on all toes and evidence of hallux valgus operated with resection of metatarsal head and severe hallux valgus equivalent to amputation of the great toe.  


CONCLUSIONS OF LAW

1.  Prior to November 8, 2013, the criteria for an initial rating in excess of 50 percent for PTSD with depression and panic disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  As of November 8, 2013, the criteria for an initial rating in excess of 70 percent for PTSD with depression and panic disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.130, Diagnostic Code (DC) 9411 (2015).

3.  The criteria for a compensable rating for the left great toe disability with second hammer toe are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Codes (DCs) 5280, 5282 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate the claim, including apprising him of his and VA's respective responsibilities in obtaining this supporting evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA to assist a claimant in obtaining this evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

With regard to the Veteran's initial rating claim for his service-connected PTSD with depression and panic disorder, this appeal arises from disagreement with the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Turning to the Veteran's increased rating claim for his service-connected foot disability, the November 2008 letter from the RO advised the Veteran of the evidence necessary to establish a claim of entitlement to an increased rating.  Although the November 2008 letter did not advise him of the diagnostic code used to rate the disability, pursuant to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); the U.S. Court of Appeals for Veteran's Claims (Court) subsequently held that VCAA notice in a claim for increased rating need not be "veteran specific" and need not include reference to impact on daily life or rating criteria.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  For these reasons, VA has satisfied its duty to notify. 

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs), VA outpatient treatment records, records from the Social Security Administration (SSA), and arranged for VA compensation examinations in May 2007, November 2008, January 2009, August 2011, and November 2013, to assess the etiology and severity of his service-connected PTSD and left foot disability.  

The Appeals Management Center (AMC) substantially complied with the Board's September 2013 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  The AMC obtained updated VA outpatient treatment records and afforded the Veteran new VA examinations to determine the current severity of his service-connected PTSD and left foot disability.  The AMC has substantially complied with the Board's instructions.  In summary, the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2014).

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues have been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2015).

The Merits of the Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

PTSD with Depression and Panic Disorder

The Veteran contends that a higher rating is warranted for his service-connected PTSD with depression and panic disorder.  

The Veteran's entire history is to be considered when making disability ratings.  38 C.F.R. § 4.1.  If, as here, there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  See also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected PTSD with depression and panic disorder has been initially rated under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, DC 9411. 

Under the general formula for rating mental disorders, a 50 percent rating is warranted where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place, memory loss for names of close relatives, own occupation, or own name.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness. Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF of 41 to 50 is defined as "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A GAF score from 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with co-workers).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Prior to November 8, 2013

In May 2007, the Veteran was afforded a VA examination for his service-connected PTSD.  The Veteran reported symptoms of reexperiencing sexual abuse as a child, along with a depressed mood, depression, flashbacks, nightmares, sleep impairment, avoidant behavior, increased arousal, isolative behavior, hypervigilant behavior, episodes of intense sadness, lack of motivation, anergia, anhedonia, feelings of worthlessness and poor self-image, and difficulty with interpersonal relationships and social functioning.  He denied having an exaggerated startle response and any intrusive recollections of war or service-related incidents.  

Upon mental status testing, the examiner noted that the Veteran was in excellent physical shape and was polite and forthcoming.  He was casually dressed with exemplary grooming and hygiene.  He was alert and oriented to person, place, and time, and no fine or gross motor impairments were observed.  His mood was dysphoric and affect was restricted and totally unresponsive to humor or casual conversation.  Thought processes were clear and goal-directed, and speech was articulate, clear, and within normal limits for volume, rate, rhythm, and prosody.  Immediate and delayed memory were both intact.  Attention, concentration, and impulse control were within normal limits.  The examiner noted that the Veteran's verbal abstract reasoning skills were intact and consistent with his estimated level of intelligence, which was high average.  Judgment and insight were good, and the Veteran was able to complete activities of daily living (ADLs) congruent with his age cohort.  The examiner diagnosed the Veteran with chronic PTSD with delayed onset and recurrent moderate major depressive disorder without psychotic features.  He was assigned a GAF score of 53 based on current symptoms of PTSD, and a GAF score of 51 based on symptoms of depression.  

In January 2009, the Veteran underwent an initial PTSD evaluation through his local VA outpatient treatment facility.  The Veteran reported symptoms of flashbacks, nightmares, anxiety and anger associated with his service-connected PTSD.  He reported the severity of the symptoms as being moderate and lasting approximately ten to fifteen minutes of discomfort.  The Veteran reported living with his mother after losing his job and admitted to being fairly close to his half siblings.  He admitted to never being married, but has a son from a previous relationship.  He also reported having good friends but has difficulties being intimate with women.  In his spare time, he explained that he participates in body building with his son and meets with his old high school and college buddies.  

Upon mental status testing, the examiner noted that the Veteran was oriented to person, place, and time with a moderate depressed mood and constant anxiety.  There was no irrelevant, illogical, or obscure speech patterns or impaired impulse control.  The examiner noted no signs of impairment of thought process, impairment of communication, no delusions, no hallucinations, or inappropriate behavior.  There were also no signs of suicidal thoughts, homicidal thoughts or an inability to maintain minimal personal hygiene and other basic activities of daily living.  The examiner indicated that the Veteran's memory is very bad as his short-term memory is affected, as he is unable to focus on more than one thing at a time.  The Veteran also displayed obsessive or ritualistic behavior as he admitted to having everything be in order, neat, tidy, and organized.  The examiner also noted the presence of panic attacks as the Veteran described being anxious about reporting to work.  The Veteran explained that the panic attacks occur once every two weeks.  The examining physician diagnosed the Veteran with moderate chronic major depression, exacerbated by PTSD; panic disorder without agoraphobia, secondary to PTSD; and obsessive compulsive personality disorder.  He was assigned a GAF score of 50 and the examining physician indicated that there is reduced reliability and productivity due to PTSD signs and symptoms.  

In March 2009, the Veteran was afforded his second VA examination for his service-connected PTSD.  He reported sleep impairment, nightmares, anxiety, anger, irritability, memory difficulties, depression, and flashbacks.  He admitted to living with his mother and last worked for the United States Post Office in 2007.  He explained that he was let go from his job because he missed too many days.  He admitted to having difficulty maintaining relationships as his longest relationship only lasted two and a half years.  He explained that his relationships usually end because he is overly controlling and has depressive episodes.  

Upon mental status testing, the examiner noted that the Veteran was well-groomed and cooperative.  He was alert and oriented to person, place, and time.  His motor behavior was unremarkable, facial expressions were bland, and eye contact was direct.  Speech was of normal volume, rate, and rhythm and his voice tone was well-modulated.  The examiner reported that his mood was depressed, frustrated, apathetic, irritable and angry.  He appeared to suffer from feelings of helplessness, but denied homicidal or suicidal ideation.  His affect was blunted with no perceptual distortions noted.  Thought content was rational and logical, and thought process was sequential and goal directed.  The examiner noted the Veteran's reports of his memory only being fair but concluded that it is at least as likely as not that it is related to problems with attention and being easily distracted.  He appeared to be of average intelligence with intact judgment and insight.  Psychotic symptomatology was absent.  The examiner diagnosed the Veteran with PTSD; panic attacks without agoraphobia, secondary related to PTSD; depressive disorder, not otherwise specified (NOS), secondary related to PTSD; alcohol abuse in partial remission, secondary related to PTSD; and personality disorder, NOS with obsessive compulsive features.  He was assigned a GAF score of 50.  

In August 2011, the Veteran underwent his third VA examination for his service-connected PTSD.  He admitted that things have been the same since the March 2009 VA examination.  He explained that he continues to assist his mother and take care of his ten year old son every other weekend.  He informed the examiner that he exercises at the gym three times a week and generally spends his time watching television and cleaning his mother's home.  He admitted that he was still living with his mother but would like to be more independent since living with her is stressful.  He stated that he meets with his old friends approximately once a month but they drink a lot, and he does not have extra money to hang out with friends.  He again admitted working at the post office but getting fired because of missing too many days.  He also stated that he would feel anxious around people and his coworkers would constantly complain about him to his supervisors.  He denied hypervigilant behavior; exaggerated startle response; and suicidal and homicidal ideation, plan, and intent.  He reported symptoms of nervousness, anxiety, anger, depression, nightmares, flashbacks, intrusive thoughts, and sleep impairment.  

Upon mental status testing, the examiner noted that the Veteran's hygiene and grooming was good with fair to good eye contact.  He was oriented to person, place, and time, but was unable to give the exact date.  Speech was within normal limits for flow, rate, and porosity.  Mood was depressed and affect was congruent.  His thought train was relevant, coherent, and goal-directed.  With certain exercises, the examiner concluded that the Veteran may have some attention or executive function difficulties.  There were no notable problems with memory or concentration.  His ability to use abstract thinking was good and appeared to be able to attend to activities of daily living.  He was diagnosed with generalized anxiety disorder (GAD) and depressive disorder NOS.  He was assigned a GAF score of 52 based on moderate symptom severity and moderate impact on occupational and social functioning.  The GAF score for GAD in isolation was 54, and the GAF score for depressive disorder, NOS, in isolation was 58.  

In this case, the Veteran's service-connected PTSD does not more nearly approximate the criteria for a 70 percent disability rating, prior to November 8, 2013.  The evidence of record describes a fairly consistent pattern of symptoms and manifestations of sleep impairment, nightmares, anxiety, depression, intrusive thoughts, and panic attacks.  Furthermore, the Veteran has the ability to establish and maintain effective relationships, as is demonstrated by his relationship with his mother, son, and high school and college buddies.  Thus, while the Veteran may have difficulty in establishing and maintaining social contacts, there is no evidence of any inability to do so, as described in the criteria for a 70 percent disability rating. 

Other symptoms required for the 70 percent disability evaluation, are neither complained of nor observed by medical health care providers.  Review of the record shows that there is no evidence of the Veteran having any suicidal ideation, obsessive or ritualistic behavior, or that his speech is intermittently illogical, obscure, or irreverent.  Additionally, he is generally described as having normal grooming and hygiene. There is also no evidence of the Veteran demonstrating near-continuous panic or depression affecting his ability to function independently, appropriately, and effectively.  

The Board is also cognizant of the Veteran's assigned GAF scores of 53 and 50 for his service-connected PTSD.  While the score of 50 denotes serious symptoms of PTSD, the Board finds that the Veteran's overall clinical disability picture does not justify assignment of the next-higher 70 percent rating.  The GAF score of 53 is found to be more consistent with the demonstrated symptomatology of record.  Such GAF score is indicative of just relatively moderate symptoms, in comparison, and when considering the evidence as a whole does not justify assignment of the higher 70 percent rating versus continuation (at least during this initial period) of the lesser 50 percent rating.  The Board reiterates that an examiner's classification of the level of psychiatric impairment, by words or a GAF score, is a factor for consideration and not determinative of the percentage VA disability rating to be assigned.  See also 38 C.F.R. § 4.126(a) (2015).

The preponderance of the evidence is against the Veteran's claim and an initial increased rating in excess of 50 percent prior to November 8, 2013, for PTSD must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  

As of November 8, 2013

In November 2013, the Veteran was afforded a VA examination to determine the current severity of his service-connected PTSD.  The Veteran reported symptoms of depressed mood; anxiety; panic attacks more than once a week; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; and inability to establish and maintain effective relationships.  He reported living with a friend as he moved out from his mother's house approximately a year ago.  He explained that he did not get along with her and also admitted to not being in any romantic relationship.  He also indicated that he takes care of his son every other weekend, during which time, they attend movies and go bowling.  He also admitted to attending his son's football and baseball games.  

Upon mental status testing, the examiner noted that the Veteran was casually dressed and fairly groomed.  He was calm and cooperative and maintained good eye contact with the examiner.  He was alert and oriented to time, place, and situation.  His speech was of normal rate, volume, and latency.  He described his mood as "down, depressed."  His affect was blunted with restricted range of emotions.  There was no evidence of hallucinations or delusions during the interview, and he denied hearing voices or having visions.  He also denied current suicidal ideations but stated that he has periods when he thinks he is better off dead.  He denied any intent or plan to harm himself and stated that his son is the only motivator who keeps him going.  He also denied having thoughts of harming others.  His immediate recall was 3/3 objects and recall after five minutes was 2 out of 3.  His concentration was fair and his fund of knowledge was good.  There was no evidence of any impairment in memory as evidenced by his ability to describe recent and remote history accurately.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 45.  The examiner noted that the Veteran has periodic suicidal ideations but has not acted on these thoughts due to a sense of attachment to his son.  The examiner concluded that his symptoms have caused impairment in social and occupational functioning with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  

In this case, the Veteran's service-connected PTSD does not more nearly approximate the criteria for a 100 percent disability rating, as of November 8, 2013.  The November 2013 VA examination report does not reflect that he has experienced symptoms akin to those that would support a 100 percent rating, exclusively caused by his mental disorder.  The evidence does not show delusions and hallucinations, and the November 2013 VA examiner specifically noted that the Veteran does not have persistent delusions or hallucinations.  The evidence also does not show grossly such inappropriate behavior that is similar to those examples listed in the rating criteria.  Although the Veteran admitted to being better off dead, he denied current suicidal ideations as well as any intent or plan to harm himself.  Additionally, while he has admitted to experiencing irritability and anger towards others, homicidal ideation has not been shown, and the evidence does not indicate that he is a persistent danger of hurting others. 

The Veteran has not demonstrated an intermittent inability to perform activities of daily living such as maintenance of minimal personal hygiene.  Moreover, there is no evidence of the Veteran not being oriented as to time and place.  Then and throughout the rating period, there is no evidence of lack of self-care or an unknowing of place, person, time or purpose such that would be similar to those symptoms that support a higher rating.  The examiner also found no evidence of any impairment in memory as the Veteran demonstrated the ability to describe recent and remote history accurately.  Thus, these types of symptoms reflective of total impairment have not been shown.  Finally, this assessment is supported by the November 2013 examiner's conclusion that the Veteran is employable from a psychiatric standpoint in a limited setting with little to no contact with the public and loose supervision.  Therefore, a 100 percent evaluation as of November 8, 2013, is not warranted for the Veteran's PTSD. 

The preponderance of the evidence is against the Veteran's claim and an increased rating in excess of 70 percent as of November 8, 2013, for PTSD with depression and panic disorder must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  

Extraschedular Consideration

The Veteran has submitted no evidence showing that his PTSD has markedly interfered with his employment status beyond that interference contemplated by the assigned evaluation, and there is also no indication that the service-connected disability has necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  Rather, all symptoms described above have been fully contemplated by the criteria of Diagnostic Code 9411.  A remand to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases is not appropriate.  See Thun v. Peake, 22 Vet. App. 11 (2008). 


Left Great Toe Disability with Second Hammer Toe

The Veteran contends that a compensable rating is warranted for his service-connected left great toe disability.  

The Veteran filed an increased rating claim for his service-connected left great toe disability in May 2008.  The Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1.  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  That is to say, the Board must consider whether there have been times when his service-connected disability has been more severe than at others, and rate it accordingly.

The Veteran's service-connected left foot disability has been rated under 38 C.F.R. § 4.71a, DCs 5280-5282.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.  

Under 38 C.F.R. § 4.71a, DC 5280, covering unilateral hallux valgus, a 10 percent rating is warranted for severe unilateral hallux valgus, if equivalent to an amputation of the great toe.  A 10 percent rating is also assigned for post-operative residuals of a hallux valgus where there is a resection of the metatarsal head.  When as in this case, the VA rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

Under 38 C.F.R. § 4.71a, DC 5282, covering hammer toe, a 0 percent rating is warranted for single toes and a 10 percent rating is warranted for all toes, unilateral without claw foot.  

In November 2008, the Veteran was afforded a VA examination for his service-connected left foot and toe disability.  He reported daily left foot pain.  He described the pain as being achy and occasionally sharp around the areas of the bunion.  He explained that walking and stair climbing exacerbates the daily pain.  He rated the pain from an 8 to a 10 in terms of severity with it changing with activity.  He admitted to taking Ibuprofen which causes mild but not great relief and the Veteran reported that the shoe inserts are not helpful.  

Upon physical examination testing, his gait was noted as being normal with a normal pace.  The Veteran displayed no abnormal wear pattern.  Examination of his feet showed a moderate hallux valgus deformity with minor callus formation on the medial aspect.  There was tenderness to palpation of the first metatarsophalangeal joint with no erythema or edema noted.  There was also a mild hammer toe of the second toe with a small callus formation on the extensor surface of the proximal interphalangeal joint (PIP) joint.  There was a small callus on the lateral heel of the left foot with no other pain to palpation on other joints, heel, or arch on the left foot.  There was also no functional limitation due to pain, fatigue, incoordination, or instability.  The examiner noted that the Veteran had 2+ or normal pulses bilaterally.  Sensation to light touch with monofilament testing was intact on both feet.  Bilaterally the Achilles tendons aligned symmetrically and were nontender and non-painful.  The Veteran was able to adequately toe walk and heel walk, and tandem gait was within normal limits.  The Veteran was diagnosed with a bunion, hallux valgus of the left foot, and mild hammer toe of the left second toe.  

In November 2013, the Veteran was afforded a second VA examination for his service-connected left foot disability.  The Veteran complained of increased left foot pain.  Upon physical examination testing, the examiner noted the presence of a hammer toe on the left second toe of moderate severity and moderate to severe left hallux valgus deformity of the left great toe.  There was positive objective tenderness on palpation of the left great toe bunion and second left hammer toe.  There was also moderate callous formation in the left heel and lateral left great toe areas and mild waring of the soles of both shoe heels.  The examiner noted the presence of mild or moderate hallux valgus in the left foot and a hammer toe (second toe of the left foot).  The examiner found no evidence of Morton's neuroma, metatarsalgia, hallux rigidus, pes cavus (claw foot), malunion or nonunion of tarsal or metatarsal bones, or evidence of bilateral weak foot.  There were also no signs of any other foot injuries.  X-ray testing confirmed marked hallux valgus with hypertrophic changes of the left foot.  The examiner diagnosed the Veteran with hammer toes and hallux valgus.  

VA outpatient treatment records reflect continuing complaints and treatment for the Veteran's service-connected left great toe disability.  In April 2008, the Veteran visited his local VA outpatient treatment facility.  Upon physical examination testing, the examining physician noted bilateral flexible pes planus with no signs of bilateral equinus.  There was the presence of severe hallux valgus in the first metacarpophalangeal joint (MPJ) with lateral hallux deviation noted in the left foot.  There was no pain or crepitus noted with range of motion of the first MPJ but that range of motion was limited overall.  Range of motion of the feet was within normal limits and pain free without crepitus.  Muscle strength testing was 5/5 for all groups bilaterally and all tendons were intact bilaterally as well.  There was no edema, erythema, calor, ecchymosis, or any other gross foot abnormalities.  The Veteran exhibited normal gait pattern with no focal neurological deficits apparent on examination testing.  The Veteran was assessed with bilateral pes planus and severe hallux valgus of the left great toe.  

Based upon the evidence of record, the Veteran is not entitled to a compensable rating for his service-connected left great toe disability under DC 5280.  As previously stated, in order to warrant a compensable rating under DC 5280, the Veteran must demonstrate unilateral hallux valgus operated with resection of metatarsal head or severe, if equivalent to amputation of the great toe.  Such as not been shown in the case.  Medical evidence shows the presence of hallux valgus of the left great toe, but there is no evidence of surgery being performed with resection of the metatarsal head.  Additionally, while a VA physician categorized the hallux valgus at the April 2008 VA outpatient treatment visit as being severe, there is no evidence suggesting that it is so severe as it is equivalent to amputation of the great toe.  Therefore, a compensable rating under DC 5280 is not warranted.  

A compensable rating is also not warranted under DC 5282.  As mentioned above, in order to warrant a compensable rating under DC 5282, all toes must be hammer toes without claw foot.  Such has not been shown in this case.  Both VA examiners noted the presence of one hammer toe on the left foot, specifically, the left second toe.  No other hammer toes were mentioned.  As such, a compensable rating is not warranted under DC 5282.  

In addition to DCs 5280 and 5282, the Board has considered whether evaluation of the service-connected left great toe disability under any alternative diagnostic code for evaluating musculoskeletal disability would provide a basis for a higher or compensable rating.  See 38 C.F.R. § 4.71a, DCs 5276 to 5284.  The evidence of record shows that the Veteran has been diagnosed with pes planus of the left foot.  In order to warrant a compensable rating under DC 5276, flatfoot, acquired, the evidence must show moderate flat foot with weight-bearing line over or medial to great toe, inward bowing of the tendon Achillis, pain on manipulation and use of the feet, bilateral or unilateral.  While the Veteran was diagnosed with pes planus of the left foot at the April 2008 VA outpatient treatment visit, there is no objective evidence classifying it as being moderate in severity.  Therefore, a compensable rating is not warranted under DC 5276.  There is also no evidence of the Veteran having bilateral weak foot, claw foot (pes cavus), Morton's disease, hallux rigidus, malunion or nonunion of tarsal or metatarsal bones, or any other foot injuries.  Thus, a higher rating is not warranted under DCs 5277, 5278, 5279, 5281, 5283, and 5284.  

The preponderance of the evidence is against the Veteran's claim and an increased rating for the service-connected left great toe disability must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. At 55.

Extraschedular Consideration

The Veteran has submitted no evidence showing that his service-connected left foot disability has markedly interfered with his employment status beyond that interference contemplated by the assigned rating, and there is also no indication that the service-connected disability has necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  Rather, all symptoms described above have been fully contemplated by the criteria of DCs 5280 and 5282.  A remand to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases is not appropriate.  See Thun v. Peake, 22 Vet. App. 11 (2008).  


ORDER

An initial rating in excess of 50 percent, prior to November 8, 2013, for PTSD with depression and panic disorder is denied.  

An initial rating in excess of 70 percent, as of November 8, 2013, for PTSD with depression and panic disorder is denied.  

A compensable rating for left great toe disability with second hammer toe is denied.  


REMAND

Remand is required to obtain a VA medical opinion for the claim for a TDIU.  In the September 2013 Board remand, the RO was directed to schedule the Veteran for a VA examination for the service-connected PTSD and to determine whether the Veteran is precluded from obtaining or maintaining substantially gainful employment due to his service-connected PTSD with depression and panic disorder.  The Veteran was afforded a VA examination for his service-connected PTSD with depression and panic disorder in November 2013.  However, the examiner failed to opine whether the Veteran is precluded from obtaining or maintaining substantially gainful employment due to his service-connected PTSD.  As the Appeals Management Center (AMC) failed to comply with the September 2013 remand directives, another remand is warranted.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.  In conjunction with the examination, the electronic file must be made available to and reviewed by the examiner.  

Following evaluation of the Veteran, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., those being generalized PTSD with depression and panic disorder, history of right great toe hallux valgus with bunionectomy, ulcerative colitis, history of right ring finger fracture, and left great toe with left second toe hammer toe) and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.

A complete rationale for all opinions should be provided for any opinion expressed and conclusion reached.

2.  After the above is completed, readjudicate the issue on appeal.  If any determination is adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


